DETAILED ACTION
Claims 1, 2, and 4-16 were filed with the amendment dated 07/20/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/07/2022 and 06/16/2022 are being considered by the examiner.

Drawings
The drawings were received on 07/20/2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments have created new 35 USC 112 rejections, which are set forth below.
Applicant argues that the Non-Final Rejection “equates a ‘main closure element 25’ and a ‘groove formed at the bottom of a valve chamber 10’ of Courtot with the ‘ring-shaped valve seal seat surface portion’ and ‘discharge promotion groove’ of the claimed invention.” (see Remarks at page 10, lines 5-7).  The examiner respectfully disagrees. Element 25 of Courtot was equated with the open/close valve (see Non-Final Rejection at page 4, lines 6-7), NOT the valve seal seat surface portion. Rather, element 13 is recited as being the “valve seal seat surface portion” on which the open/close valve (23+25) is set (see Non-Final Rejection at page 4, line 15).  Amended claim 1 and the arguments (at Remarks pages 9-10), appears to confuse the valve seal seat surface (415 in the application) and the on/off valve.  The specification and original claim requires that the valve seal seat surface portion (415b) is the portion “on which” the open/close valve is set.  Therefore, the requirement of a “ring-shaped” is directed to the seat, not the on/off valve portion.  Applicant further refers to the seat ring 363 as the ring-shaped valve seal seat surface portion (see Remarks page 9).  However, Element 363 is not a portion on which the on/close valve is set when being moved downward to close the primary flow path valve chamber-side opening.  Element 363 is a ring on the valve member.  As amended, Courtot (U.S. Pat. No. 2,630,290) has a ring-shaped valve seal seat surface portion (13) is formed on which the open/close valve is set (13 is ring shaped because of the opening for 11).
Applicant further argues that Courtot has a discharge promotion groove that “has a protrusion (side edge) at its inner circumference side” (see Remarks page 11, line 2).  The examiner respectfully disagrees with this argument.  First, as set forth below, “without protrusion” is not supported in the description or drawings.  The drawings, see Fig. 2A, clearly show a protrusion when compare bottom of 48 with bottom of 415b.  The requirement of an incline inherently requires a protrusion (projection) of some sort in order for there to be a change in inclination.  As best understood, Courtot meets the claim limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., prevent guiding a fluid filled a fluid storage container to be discharged at a desired flow rate stably” (page 11, lines 9-11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejections are maintained.

 Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the phrase “the discharge promotion groove is formed without protrusion to incline to become gradually deeper in a diametrically outward direction” renders the claim indefinite.  The requirement in the amended claim of “without protrusion” is not supported in the specification or drawings.  As can be seen in Fig. 2A, the groove 48 is formed by a protrusion of bottom of 48 relative to bottom of 415b.  415b is clearly protruding/projecting above 48 and, therefore, the groove is formed with a protrusion.  In addition, the specification appears to require the opposite of what is claimed.  The specification clearly states “the secondary flow path 43 is formed to protrude diametrically internally onto the bottom surface 415 of the shut-off valve chamber 412 until reaching a position corresponding to the arcked discharge promotion groove 48” (see para [0056]).  It is not clear where there is support for “without protrusion”.  
Dependent claims 2 and 4-16 are rejected for being dependent upon a rejected claim.
 
 Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “a ring-shaped valve seal seat surface portion is formed on which the open/close valve is set” renders the claim indefinite.  The specification only refers to the “seat ring 363” as being a ring-shaped.  Furthermore, the arguments on page 9 refer to element 363 as being the ring-shaped valve seal seat surface portion.  However, this is confusing because the claim requires that the “valve seal seat surface portion is formed on which the open/close valve is set.  Therefore, the claim is referring to the seat surface 415b, NOT the seat ring 363.  Therefore, the combination of the ring shape and valve seal seat surface is confusing because it is no longer clear what is being claimed.  The examiner suggests cancelling the phrase “ring-shaped” from claim 1.
With regard to claim 1, the phrase “the discharge promotion groove is formed without protrusion to incline to become gradually deeper in a diametrically outward direction” renders the claim indefinite. First, the discharge promotion groove is formed with a protrusion.  As can be seen in Fig. 2A, the groove 48 is formed by a protrusion of bottom of 48 relative to bottom of 415b.  415b is clearly protruding/projecting above 48 and, therefore, the groove is formed with a protrusion.  Second, the specification clearly states “the secondary flow path 43 is formed to protrude diametrically internally onto the bottom surface 415 of the shut-off valve chamber 412 until reaching a position corresponding to the arcked discharge promotion groove 48” (see para [0056]).  Therefore, the specification even refers to a protrusion.   Furthermore, there is no explanation of what the groove is formed without protrusion relative to.  For purposes of examination, the phrase will be construed as if the discharge promotion groove is formed without protrusion within the groove itself (in other words that the bottom of the groove has no additional protrusion). The examiner suggests canceling the phrase “without protrusion.”
Claims 7 and 11 both depend from canceled claim 3, which renders each claim indefinite.  Did Applicant intend to amend claims 7 and 11 to depend from claim 1?  For purposes of examination, the claims will be construed as being dependent upon claim 1.  (Examiner notes that if claim 7 is amended to be dependent upon claim 1, then claim 7 and claim 5 would be identical.  Likewise, if claim 11 is amended to be dependent upon claim 1, then claim 9 and 11 would be identical.)
Dependent claims are also rejected for being dependent upon a rejected claim.

  Claim Rejections - 35 USC § 112d
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is identical to the limitations added to claim 1 at the last paragraph.  Therefore, claim 4 does not further limit the claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-16 (as far as they are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,630,290 (“Courtot”).
With regard to claim 1, Courtot discloses a container valve, comprising: a valve main body (B); a container attachment portion (portion of B with threads), to be attached to a fluid storage container (the phrase “to be attached to a fluid storage container” is a statement of intended use and not given patentable weight; intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114) (the apparatus of Courtot is capable of such use) provided below the valve main body (see annotated Fig.); an outlet (near 12; see annotated Fig.; col. 1, line 25) protruding from the valve main body (B) in a direction crossing an up-down direction (see Fig.); a flow path (11-12) communicating from the container attachment portion to the outlet (12) and having both of two ends thereof opened (see Fig); a valve chamber (10; col. 1, line 27) provided in a middle part of the flow path (11-12); and an open/close valve (23+25; col. 1, lines 35-40) movable upward and downward in the valve chamber (10) to realize open/close switching (by seating at seat 13 and opening/moving away from seat 13), wherein: a portion of the flow path (11-12) from an end of the container attachment portion (bottom of 11) to a bottom surface of the valve chamber (10) is set as a primary flow path (11 to 10), and a portion of the flow path (11-12) from an inner side surface of the valve chamber (10) to a protruding end of the outlet (12) is set as a secondary flow path (10 to 12), at a circumferential edge of a primary flow path valve chamber-side opening formed in the bottom surface of the valve chamber (10), a ring-shaped (ring shaped because of opening required by 11) valve seal seat surface portion (13) is formed on which the open/close valve (23+25) is set when being moved downward so as to close the primary flow path valve chamber-side opening (col. 1, lines 35-39), in an outer circumferential portion of the bottom surface of the valve chamber (10), a discharge promotion groove (see annotated Fig.), promoting discharge of a fluid from the valve chamber (10) toward a secondary flow path valve chamber-side opening formed in the inner side surface of the valve chamber (see Fig.), communicates with the secondary flow path valve chamber-side opening and is formed continuously in a circumferential direction (see Fig.), a bottom surface of the secondary flow path is located below a bottom surface of the discharge promotion groove (see Fig), and radially outside of the valve seal seat surface portion (13) in the bottom surface of the valve chamber, the discharge promotion groove (see annotated Fig.) is formed without protrusion (read broadly to include no additional protrusion within the bottom-most surface of the groove, which there is none in Courtot) to incline so as to become gradually deeper in a diametrically outward direction of the outer circumferential portion of the bottom surface of the valve chamber (groove shown in annotated Fig. is gradually deeper in a diametrically outward direction (extending radially outward)).
 

    PNG
    media_image1.png
    1032
    961
    media_image1.png
    Greyscale
 

With regard to claim 2, Courtot discloses that the valve seal seat surface portion (13) is formed to be flat (see Fig.).
With regard to claim 4, Courtot discloses that the discharge promotion groove (see annotated Fig. below) is formed to incline so as to become gradually deeper in a diametrically outward direction of the outer circumferential portion of the bottom surface of the valve chamber. 
  

    PNG
    media_image2.png
    703
    731
    media_image2.png
    Greyscale

With regard to claims 5, 6, 7, and 8, Courtot discloses that the discharge promotion groove (see annotated Fig.) includes a corner portion, between the bottom surface thereof and the inner side surface of the valve chamber, having an arcked cross-section taken along a plane extending in the up-down direction (see annotated Fig. above).
With regard to claims 9, 10, 11, 12, 13, 14, 15, and 16, Courtot discloses that the discharge promotion groove (see first annotated Fig.) is formed to incline so as to become gradually deeper toward a position corresponding to the second flow path valve chamber-side opening, in a circumferential direction of the outer circumferential surface portion of the bottom surface of the valve chamber.  
 

    PNG
    media_image3.png
    703
    729
    media_image3.png
    Greyscale


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR771280 discloses a discharge promotion groove with gradual incline (see Fig. 1).
 DE102009033711B4 discloses an on/off valve (8) with a seat ring (11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753